     Case 2:20-cv-02185-EFM-JPO Document 1 Filed 04/08/20 Page 1 of 10


                                                                                   FILED
                                                                                        APR O8 2020
                          IN THE UNITED STATES DISTRICT COURT
                                                                                  TIMOTHYJA._.~l'BRIEN CLE:RK
                               FOR THE DISTRICT OF KANSAS                         By_...;;C,,f-1-'--"-'----Deputy

 Henrik S. Opheim                               )
                                                )
                                                )
                                                )
                                                )
(Enter above the full name of the Plaintiff(s)  )
                                                )
vs.                                             )      CaseNumberd/)-{!,{}-;2/<t'.5 - eFi41-JP8
                                                )
Via Christi Ascension -see attached sheet )
Name                                            )
1823 College Ave                                )
Street and number                               )
Manhattan,KS 66502                              )
City                   State            ZipCode )

(Enter above the full name and address of the
Defendant in this action - list the name and
address of any additional defendants on the back
side of this sheet).
                                       CIVIL COMPLAINT

I.     Parties to this civil action:

       (In item A below, place your name in the first blank and place your present address in the
       second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

       A.      Name of plaintiff_H_e_n_r_ik_S_._O_p_h_e_i_m_ _ _ _ _ _ _ _ _ _ _ _ _ __

               Address 732 Ridgewood Drive, Manhattan, KS 66502




                                                1
      Case 2:20-cv-02185-EFM-JPO Document 1 Filed 04/08/20 Page 2 of 10




        (In item B below, write the full name of the defendant in the first blank. In the second
        blank, write the official position of the defendant. Use item C for the names and positions
        of any additional defendants).

        B.      Defendant Via Christi Ascension                                                        IS


                employed at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



        C.      Additional Defendants See attached sheet.
                                        ----------------------




II.     Jurisdiction:

        (Complete one or more of the following subparagraphs, A., B.1, B.2., or B.3., whichever is
        applicable.)

        A. (If Applicable) Diversity of citizenship and amount:
                1.      Plaintiff is a citizen of the State of - - - - - - - - -
               2.       The first-named defendant above is either
                               a. a citizen of the State of - - - - - - - - -; or
                               b. a corporation incorporated under the laws of the State of
                                    _ _ _ _ _ _ _ _ and having its principal place of business
                                    in a State other than the State of which plaintiff is a citizen.


               3. The second-named defendant above is either
                               a.       a citizen of the State of - - - - - - - -; or
                               b.       a corporation incorporated under the laws of the State of

                               -------
                                                   and having its principal place of business in a
                               State other than the State of which plaintiff is a citizen.


               (If there are more than two defendants, set forth the foregoing information for each
               additional defendant on a separate page and attach it to this complaint.)
               Plaintiff states that the matter in controversy exceeds, exclusive of interest and
               costs, the sum of seventy-five thousand dollars ($75,000.00).


                                                   2
Case 2:20-cv-02185-EFM-JPO Document 1 Filed 04/08/20 Page 3 of 10




          B.     (If applicable) Jurisdiction founded on grounds other than diversity
          (Check any of the following which apply to this case).


           [ZJ     1.    This case arises under the following section of the Constitution of
                         the United States or statute of the United States (28 U.S.C. §1331):
                         Constitution, Article_ _, Section_ _
                         Statute, US Code, Title_ _, Section_ _

         Jll2.           This case arises because of violation of the civil or equal rights,
                         privileges, or immunities accorded to citizens of, or persons within
                         the jurisdiction of, the United States (28 U.S.C. §1343).

         il3.            Other grounds (specify and state any statute which gives rise to such
                         grounds):




  III.   Statement of Claim:

  (State here a short and plain statement of the claim showing that plaintiff is entitled to
  relief. State what each defendant did that violated the right(s) of the plaintiff, including
  dates and places of such conduct by the defendant(s). Do not set forth legal arguments.
  If you intend to allege more than one claim, number and set forth each claim in a separate
  paragraph. Attach an additional sheet, if necessary, to set forth a short and plain statement
  of the claim[ s].)

  See attached sheet.




  IV.    Relief:

  (State briefly exactly what judgement or relief you want from the Court. Do not make
  legal arguments.)


                                           3
Case 2:20-cv-02185-EFM-JPO Document 1 Filed 04/08/20 Page 4 of 10




  To be determined upon further research.




  V.     Do you claim the wrongs alleged in your complaint are continuing to occur at the
  present time? Yes [2] Nol i

  VI.    Do you claim actual damages for the acts alleged in your complaint?
         Yes I XJ    No L_J

  VII.   Do you claim punitive monetary damages? Yes I X 1 No I_
                                                             1
                                                                        I

  If you answered yes, state the amounts claimed and the reasons you claim you are entitled
  to recover money damages.

  To be determined upon further research.




                                          4
      Case 2:20-cv-02185-EFM-JPO Document 1 Filed 04/08/20 Page 5 of 10




        VIII.   Administrative Procedures:

                A.     Have the claims which you make in this civil action been presented through
                any type of Administrative Procedure within any government agency?
                Yes [_J No I !I

                B.    If you answered yes, give the date your claims were presented,
                how they were presented, and the result of that procedure:




                C.      If you answered no, give the reasons, if any, why the claims made in this
                action have not been presented through Administrative Procedures:




IX.     Related Litigation:

        Please mark the statement that pertains to this case:


         •             This cause, or a substantially equivalent complaint, was previously filed in
                       this court as case number _ _ _ _ _ _ _ and assigned to the Honorable
                       Judge _ _ _ _ _ _ _ _ _ _ __

         0             Neither this cause, nor a substantially equivalent complaint, previously has
                       been filed in this court, and therefore this case may be opened as an original
                       proceeding.

                                                      s/ Henrik S. Opheim
                                                      Signature of Plaintiff

                                                                 Henrik S. Opheim
                                                      Name (Print or Type)

                                                      732 Ridgewood Drive
                                                      Address




                                                  5
   Case 2:20-cv-02185-EFM-JPO Document 1 Filed 04/08/20 Page 6 of 10




                                               Manhattan, KS 66502
                                               City        State        Zip Code

                                                          (785) 477-1724
                                               Telephone Number


                        DESIGNATION OF PLACE OF TRIAL

Plaintiff designates .L0Wichita, ['x]Kansas City, or OTopeka}, Kansas as the
                                       (Select One)
location for the trial in this matter.

                                               s/ Henrik S. Opheim
                                               Signature of Plaintiff


                          REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury { [x]Yes or QNo }
                                      (Select One)


                                               s/ Henrik S. Opheim
                                               Signature of Plaintiff

Dated: 04/08/2020
 (Rev. 10/15)




                                           6
     Case 2:20-cv-02185-EFM-JPO Document 1 Filed 04/08/20 Page 7 of 10




Mother went to Via Christi hospital on April 4 2018 for a simple case of pneumonia. She responded well
to treatment and I was told not to worry and on Friday I was told she would be released the next day. On
Saturday I was suddenly told she was on end of life care. I protested and contacted my attorney. I had
been by her side most of her hospital stay and spent Saturday night holding her hand and talking to her.
She was in good spirits, talking and blood oxygen was good, and so was her breathing and heart rate.
Then she was given some kind of drug. At first she was obviously euphoric, expansive, and this was
unlike her. She never drank and avoided medications all her life. Then she slipped into an extremely
ominous sleep. I could not wake her. Her breathing became extremely loud. I asked about this, the
nurses said they had been told by the guardian not to give me any information about her medical
condition. They deceived me and said it was normal sleep. I only found out later that the loud breathing is
the result of a morphine and ativan mix that is often given basically to end a person's life. Morphine is one
of the worst things to give to people with lung trouble because it depresses breathing and this causes
fluids to build up in the lungs which causes the very loud breathing. Originally benzodiazapenes were
considered safe because they did not depress breathing. This went on all night. I was repeatedly told this
was normal sleep and was healthy. At 7:30 I was exhausted and I went home to sleep. At 7:43 I was
given a call that she had taken her last breath. The nurse was very rude and domineering. I pleaded
desperately for them to revive her, they refused. When I arrived I began performing CPR on my mother
but the nurses made me stop. I lost my temper. I'm absolutely sure that she died from a drug overdose.
She was quite healthy the night before. The times listed on the nurses notes are incorrect. I believe she
died unnecessarily because of a drug overdose.

Mother went to the Via Christi hospital ER on April 4 2018 shortly before 3:00 PM. Casey Poell, MD said
the caretaker spoke for her because she was unable to answer questions and was only speaking in
Spanish (her native language). The caretaker reported upper respitory symptoms for the past few days
and told the doctor my mother had "possible pneumonia". The doctor found at that time that my mother
was "quite severely malnourished."

A chest film obtained at 3:48 PM on 4/4/2018 showed mother's "left lung is clear" according to Michael
Sheffield, MD. At 9:20 AM 4/5/2018 Greg Welle MD found "New hazy opacity in the lower left lung
potentially representing pneumonia". At 2:22 PM 4/5/2018 Greg Welle MD then found "Hazy opacities in
the left base may represent pneumonia". At 2:30 PM 4/7/2018 Michael Sheffield, MD wrote "There is
alveolar consolidation in each lung" and said "A superimposed alveolar pneumonia would be difficult to
exclude". Is this when they finally diagnosed my mother with pneumonia?? Three days is too long for
three different doctors to decide on a diagnosis for one elderly patient in a serious medical crisis.

My mother had two PICC lines placed -one near her jugular vein and one in her right arm. Her medical chart
shows they were removed but gives no explanation who authorized their removal or why. Then on April 7
house supervisor A. Lehman placed a peripheral IV in her right foot (page 369). I discovered on the internet
that "It is highly unusual to start an IV in the patient's foot and should be avoided due to a high infection rate,
potentially increased venous pressures, and the fact that a peripheral IV in the foot is much farther from the
central circulation than an IV in the upper extremity or external jugular vein."

The morning of my mother's death a nurse named Carrie Larimore turned off my mother's oxygen monitor
due to "decisions to not further treat the hypoxia." Who would authorize such inhumane "decision" to stop
treating a patient who's body is being deprived of an adequate oxygen supply (hypoxia) and why??
Whoever did that caused my mother to suffocate to death!

On page 14 Sabeen Zeb, MD wrote "patient declared dead. Rick & his lawyer present, all questions
answered" - that is an absolute lie! No doctor ever talked to me about what happened! The integrity of
that whole medical chart is called into question when medical personnel lie! Compare to page 376 when it
is written that I "arrived around 7:50" - my mother passed away at 7:36 AM and I was not present.
     Case 2:20-cv-02185-EFM-JPO Document 1 Filed 04/08/20 Page 8 of 10




The guardian, Jerry Patterson, repeatedly tried to get the caregiver company as many billable hours as
possible, to try to get mother on more and more unnecessary medications, and especially separate me
from my mother. He ignored her health and needs, contributed materially to looting her sizable estate,
and threatened that if i reported the physical abuse of mother, by caregiver Deb (we were not allowed to
know the caregivers last names) my mother would be put in a nursing home.

Mother's trust company and lawyers suggested a caregiver company. There was trouble with the
caregivers from the start. They did everything possible to increase billable hours, they were rude and
confrontational, and they did everything possible to separate me from my mother.

Mother's attorney Vic Davis repeatedly ignored my mothers interests, physical, medical, emotional and
financial, despite my repeatedly contacting him. He worked for almost a year to get me evicted from the
house I where I had been living with my mother. He said the reason for this was that I was spending time
sweet talking her to eat. An earlier doctor, Slagek, had said she should have small frequent meals. Later
there were numerous references in the hospital reports of her death to her being severely malnourished.
This was after spending a more than a million dollars on caregivers.

Vern Gannon: After the auction many family personal items went missing and I was at the auction and
also some family heirlooms were carelessly sold to outsiders.

Everything about this has been very, very difficult. The rude and insulting behavior of the nurses right
after she died, the incorrect records and many other things.
      Case 2:20-cv-02185-EFM-JPO Document 1 Filed 04/08/20 Page 9 of 10




List of Defendants:

Via Christi Ascension Hospital
1823 College Ave, Manhattan, KS 66502

Sabeen Zeb, MD (Hospitalist at the time my mother was there)

Dr Avinash Singh with Inspire ENT & Pulmonology
4201 Anderson Ave STEC, Manhattan, KS 66503

Nurses listed on the medical reports for mother's last stay in the hosptital

Any Doctors that participated in a conference about my mother on the last day of her life

Dr. Melissa Rosso Stonecreek Family Physcians
4101 Anderson Ave, Manhattan, KS 66503

Stonecreek Family Physicians
4101 Anderson Ave, Manhattan, KS 66503

Dr. Diana Brightbill
1133 College Ave# E110, Manhattan, KS 66502

Medical Associates of Manhattan
1133 College Ave Ste E220, Manhattan KS, 66502

Cotton O'niel Clinic
1133 College Ave. Suite E-110, Manhattan, KS 66502

Hospice Physician, Accord Hospice Company
3250 Kimball Ave, Manhattan, KS 66503

Accord Hospice Company
3250 Kimball Ave, Manhattan, KS 66503

Jerry Patterson
Wakefield Real Estate Agency
616 Birch St, Wakefield, KS 67487

Merchants and Farmers Bank
711 Elm St, Wakefield, KS 67487

Jeff Birnbaum, former Manager of At Home Assisted Care
400 Poyntz Avenue, Manhattan, Kansas 66502

Woody Shumaker, manager, At Home Assisted Care
400 Poyntz Avenue, Manhattan, Kansas 66502

At Home Assisted Care
      Case 2:20-cv-02185-EFM-JPO Document 1 Filed 04/08/20 Page 10 of 10




400 Poyntz Avenue, Manhattan, Kansas 66502

Ryan Hayden, manager, Angels at Home
1320 SW Topeka Blvd, Topeka, KS 66612

Angels at Home, a home health care company
1320 SWTopeka Blvd, Topeka, KS 66612

Meadowlark Hills Retirement Community
2121 Meadowlark Rd, Manhattan, KS 66502

Shawn Parcells, National Autopsy Services
827 SW Topeka Blvd# C, Topeka, KS 66612

Vic Davis, Weary Davis Law Firm
555 Poyntz Ave# 240, Manhattan, KS 66502

Weary Davis Law Firm
555 Poyntz Ave# 240, Manhattan, KS 66502

Mark Knackendoffell, Trust Company of Manhattan
800 Poyntz Ave, Manhattan, KS 66502

Lucy Williams Trust Company of Manhattan
800 Poyntz Ave, Manhattan, KS 66502

Trust Company of Manhattan
800 Poyntz Ave, Manhattan, KS 66502

Respirdal manufacturer, Johnson and Johnson subsidiary Jansen
One Johnson & Johnson Plaza, New Brunswick, New Jersey 08933

Pharmaceutical Manufacturers of various pharmacueticals that were used in this case, to be
determined later, particularly the morphine and ativan mixture mistakenly used

Charles M. Opheim
11248 Jamestown Rd Dallas, TX 75230

Vern Gannon
Gannon Real Estate & Auctions
3012 Montana Ct, Manhattan, KS 66502

Other Doctors, Nurses and other parties to be determined on further research
